[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 214 
At the time the intestate lost his life the railroad, over which he was passing on a construction train, and upon which he had been employed, had been allowed to fall into decay and was then in the process of reconstruction for the purpose of being used. He was one of a number of laborers who were repairing the track, and he had been passing over it and was familiar with it. He, therefore, took all the risks incident to the dilapidated condition in which the track then was, or which the law imposed in such cases. As an employe engaged with others in the reconstruction of the road, the company would not be liable for any injury caused by the acts of his fellow-servants.
The train ran off the track at a crossing, and the accident was attributable to the fact that rain had fallen the previous night, which had caused the mud from passing wagon wheels to fall and fill up the space along-side of the rails in which the flanges of the wheels ought to run, and this mud being frozen solid prevented the cars from passing along on the track. Had the frozen mud been cleared away from the rails there is no dispute but that it would have been entirely safe to run the cars on the track over the crossing. One Thompson at the time was general foreman in the business of reconstructing and repairing the company's track and had the direction of the movements of its trains, and it was his duty to see that the crossings were properly cleaned and kept in a safe condition for the passage of trains. He had charge of the train in question at the time of the accident, and attempted to perform this service, which was imperfectly done, as the result shows. The recovery in this action was had on the ground of his negligence in this respect, and the main question we are called upon to consider is, whether the company is liable for Thompson's acts and his failure to perform the duty which devolved upon him. In view of the evidence presented upon the trial, and the relation which Thompson occupied in reference *Page 215 
to the reconstruction of the portion of the road which had been previously abandoned and to the train as to which the accident happened, we think that no such liability existed. The rule is well settled that it is the duty of the master to provide and maintain, for the use of his employes, suitable machinery and other instrumentalities for the performance of the duties devolving upon them, and when it is the duty of the employe, in the course of his work, to ride upon the railroad track, it is the duty of the company to provide a track which is sufficient and suitable for the purpose, and to maintain it in good order. While this principle is generally applicable to railroads which are in a state of completion, it must be considered with some qualification in reference to a road which had become dilapidated and out of repair, and was in the process of being reconstructed.
It may be assumed, we think, that the deceased, in performing the services in which he was engaged and in traveling on the construction train, understood that he was not working upon a road which was finished and in good repair, but upon one which, having been long neglected and but little traveled, and latterly only by construction trains, subjected him to greater risks and perils than would be incurred under ordinary circumstances. In entering the defendant's service he assumed the hazards incident to the same. One of these hazards was the condition of this crossing, which was at this time in connection with the remainder of the road out of order, and its liability at that season of the year to be obstructed in the manner it was. The obstruction was not a defect of an intrinsic character, and no reported case holds that, under the circumstances here presented, the master would be liable. While it is difficult to define the exact duty to employes, devolving upon corporations in reference to maintaining their roads in good condition in all cases, it can scarcely be said that they are bound to protect them against obstructions which arise from temporary and extrinsic causes. There certainly should be great hesitation in exacting the same measure of protection in a case presenting the features of the one now considered, as would be demanded where the road was *Page 216 
in good repair and in actual use. The injury here had its origin in circumstances arising from the condition of the weather which affected the crossing. If the crossing and the road had not been out of repair, it is hardly probable that the accident would have occurred.
Under ordinary circumstances, where the road is in good condition and properly protected, cases frequently arise when the company would not be responsible. In cases where there is a slight accumulation of ice, or where the track has been snowed under, and the employe, to whom that duty was assigned, has neglected to clear it in season, the company would not be liable in case of accident to an employe. Certainly such liability was not incurred where the employe took upon himself the risks of the construction train and the incidents of the work of repairing and reconstructing an old and worn out railroad. There was then no liability of the defendant for the damages sustained by reason of the death of the intestate.
More especially is such the case when the individual who had charge of the construction train, and the reconstruction of the road, was chargeable with negligence in performing such work as was necessary to keep the track in good condition. In the capacity in which he acted, he was only a fellow-servant, and for his negligence, the defendant was not responsible according to well-settled rules of law. The fact that Thompson had imposed upon him larger duties, embracing the reconstruction of the entire road, does not alter his relation here, and it is sufficient to say that at this time he was acting as foreman or superintendent of a number of men employed by the company to repair its old road, and was on the construction train for that purpose. He thus became and was a co-employe with the others who were there, and was not relieved from responsibility because he had other and more important duties to perform outside of those in which he was specifically engaged. Even if Thompson may have been regarded as representing the master in some respects in reference to the road generally, the duties he was at this time performing were those of a fellow-servant and not of the master, and hence if he was chargeable with negligence, *Page 217 
it was that of a fellow-servant, and not of the master within the principle of well-considered cases. (Crispin v. Babbitt,81 N.Y. 516; McCosker v. Long Island R.R. Co., 84 id. 77.)
It follows that the court erred in holding that the defendant was liable for the negligence of Thompson, and in denying the motion to dismiss the complaint.
There was also error upon the trial in the refusal of the judge to charge that if Mr. Thompson knew of the defect proven in the crossing, and he undertook to start the train without removing it, that it was the negligence of a co-employe, and the plaintiff cannot recover. As we have already seen, if Thompson was a co-employe and was chargeable with negligence producing the death of the intestate, the defendant was not liable, and the request should have been granted.
Some other points are raised which it is not necessary to consider as, for the reasons already stated, a new trial should be granted.
The judgment should be reversed, and a new trial granted, with costs to abide the event.
All concur (EARL, J., on last ground stated in opinion), except DANFORTH, J., absent.
Judgment reversed.